Defendants are entitled to examine plaintiff life insurance company on all material and competent facts that it obtained concerning the policyholder’s medical history prior to the alleged rescission of the policies in suit and as to the dates when such information was obtained. However, while defendants may elicit those facts within the knowledge of plaintiff through which they propose to establish their defenses, particularly the defense of waiver, they may not examine into the manner and means by which plaintiff investigated and procured such facts, nor may they require the production of confidential records or documents reflecting plaintiff’s investigations after the issuance of the policies (Naiman v. Niagara Fire Ins. Co., 283 App. Div. 1016; Friedman v. Metropolitan Life Ins. Co., 1 A D 2d 766). The scope of items 2 and 4 is broad enough to call for such incompetent evidence. Accordingly, the order is unanimously modified to the extent of striking items 2 and 4 and eliminating the requirement of the production of records as indicated above. The date for the examination to proceed shall be fixed in the order. Settle order on notice. Concur — Breitel, J. P., Botein, Cox and Frank, JJ.